Exhibit 10.1

 

MARYLAND WALK
CONDOMINIUM SALE CONTRACT
 

NAME OF PURCHASER: Enterprise Bank & Trust, a banking institution organized
under the laws of the State of Missouri.   PURCHASER’S FEIN: 43-1472619       
PURCHASER’S NOTICE       ADDRESS: Enterprise Bank & Trust  Phone: (314)
993-6200      1281 N. Warson Road  Fax:  (314) 993-1741    St. Louis, MO 63132 
      Attn: Timothy P. Kelley        PURCHASER’S ATTORNEY: Mary M. Machon, Esq. 
Phone: (314) 621-5070      Armstrong Teasdale LLP  Fax:  (314) 612-2377    One
Metropolitan Square, Suite 2600        St. Louis, MO 63102        SELLER:
Maryland Walk, LLC, a Missouri limited liability company    SELLER’S NOTICE    
  ADDRESS: Maryland Walk, LLC  Phone: (314) 721-3202    165 North Meramec
Avenue, Suite 400  Fax:  (314) 721-2154    Clayton, MO 63105        Attn: Kevin
Kloster        SELLER’S ATTORNEY: Alfred Henneboehle, Esq.  Phone:  (314)
241-9090    Greensfelder, Hemker & Gale, P.C.  Fax:  (314) 241-6965    10 S.
Broadway, Suite 2000        St. Louis, MO 63102        CONDOMINIUM UNIT(S):
Commercial Unit A and Commercial Unit B of Maryland Walk, A Condominium,
together with each unit’s undivided share of the common elements, as more
particularly described in the Declaration of Condominium for Maryland Walk, A
Condominium recorded at Book 17274 page 3181 of the St. Louis County Recorder of
Deeds Office, as amended as hereinafter provided, along with the right to use
the limited common elements assigned to each Unit, including, but not limited to
the improved covered parking spaces to be assigned at or before Closing.    
PARKING SPACE(S)       ASSIGNED: At or before Closing, Seller shall assign 12
parking spaces to Commercial Unit A (3 of said spaces being covered and 9
uncovered spaces) and 20 parking spaces to Commercial Unit B (6 of said spaces
being covered and 14 uncovered spaces), which will constitute limited common
elements from and after the date of such assignment.     TOTAL PURCHASE PRICE:
The total purchase price (“Total Purchase Price”) for the Condominium Units is
the sum of Three Million Three Hundred Sixty-Six Thousand Dollars
($3,366,000.00) of which One Million Two Hundred Seventy-Nine Thousand Eighty
Dollars ($1,279,080.00) are allocated to Commercial Unit A, and Two Million
Eighty-Six Thousand Nine Hundred Twenty Dollars ($2,086,920.00) are allocated to
Commercial Unit B.


--------------------------------------------------------------------------------


PRICE AND TERMS:              The Total Purchase Price for the Units shall be
paid as follows:     (a)        Fifty Thousand Dollars ($50,000.00) (“Earnest
Money”) on the signing of this Sale Contract, receipt of which (subject to
collection) is hereby acknowledged.         (b) Two Hundred Seventy-Seven
Thousand Dollars ($277,000.00) (“Gray Box Build-out Deposit”) on the signing of
this Sale Contract, receipt of which (subject to collection) is hereby
acknowledged.         (c) Three Million Thirty-Nine Thousand Dollars
($3,039,000.00), subject to further adjustments, prorations and additions as
described in this Sale Contract shall be paid at Closing in the form of cash,
cashier’s check or bank certified check.


PURCHASER:  SELLER:    ENTERPRISE BANK & TRUST  Maryland Walk, LLC      By: 
Conrad Maryland Walk, L.L.C., its sole member    By:  /s/Timothy P.
Kelley                                                            By:  /s/Robert
E. Saur                                              Print Name:  Timothy P.
Kelley                                                  Print Name:  Robert E.
Saur                                                   Title:  Senior Vice
President                                                       Title:
 Manager                                                          Date:  October
3, 2007                                                                Date:
 October 3, 2007                                                           


THE SALE CONTRACT IS SUBJECT TO THE SALES CONDITIONS STATED ON THE FOLLOWING
PAGES.

2

--------------------------------------------------------------------------------

SALE CONDITIONS

Section 1

Purchase and Sale

      1.1 Seller agrees to sell to Purchaser and Purchaser agrees to purchase
from Seller, at the Total Purchase Price and pursuant to the terms and
conditions hereinafter set forth: (i) the Condominium Units identified above,
including the limited common elements appurtenant thereto (the “Units”) in that
certain condominium project known as Maryland Walk, a Condominium (the
“Condominium Development”) constructed or to be constructed by Seller on the
real estate (the “Real Estate”) located at the northeast corner of the
intersection formed by Maryland Avenue and Brentwood Avenue, in Clayton,
Missouri, (ii) the parking space(s) identified above (“Parking Space(s)”), and
(iii) an undivided percentage interest as tenant-in-common in the Common
Elements of the Condominium Development, as set forth in the Declaration
hereinafter described (collectively (i), (ii), and (iii) are hereinafter
referred to as the “Purchased Units”). The legal description of the Real Estate
is set forth on Exhibit A hereto.

      1.2 The Condominium Development containing the Purchased Units is owned in
the condominium form of ownership and has been submitted to the provisions of
the Uniform Condominium Act of Missouri, Chapter 448, Revised Statutes of
Missouri (the “Act”) pursuant to a Declaration of Condominium for Maryland Walk,
a Condominium recorded at Book 17274, page 3187 of the St. Louis County Recorder
of Deeds Office (the “Recorder’s Office”) (as amended from time to time, the
“Declaration”) and the plat relating thereto recorded in Plat Book 354, page
706-728 of the Recorder’s Office (the “Plat”). The Condominium Development
consists of a multi-story building containing both residential and commercial
space. A floor plan of the Units as currently configured is attached hereto as
Exhibit B-1. The Purchaser and Seller intend to modify the configuration of
Commercial Unit A and Commercial Unit B prior to Closing. A floor plan of
Commercial Unit A and Commercial Unit B as the parties intend to modify the same
is attached hereto as Exhibit B-2. References in this Sale Contract to the
“Units” or “Purchased Units” shall mean the Units or Purchased Units as shown on
Exhibit B-2.

      1.3 This sale and Purchaser’s ownership of the Purchased Units, are
subject to the terms and provisions of the Act and the Declaration and Purchaser
agrees that from and after the Closing Date, as hereinafter defined, Purchaser
will comply with, and will perform all of the obligations imposed upon a Unit
Owner by the Act and/or the Declaration. Seller, as Declarant and also a Unit
Owner, shall also be subject to the terms and provisions of the Act and the
Declaration.

Section 2

Earnest Money and Gray Box Build-out Deposit

      2.1 The Earnest Money shall be deposited in an interest-bearing escrow
account (which may also contain reservation deposits and earnest money deposits
by buyers of other condominium units in the Condominium Development) created
pursuant to an Escrow Agreement between Seller and U.S. Title Guaranty Company
(“Escrowee”). The interest earned on the Earnest Money shall be considered part
of the Earnest Money and will be credited against the Total Purchase Price at
Closing or paid to Purchaser at Closing. The Earnest Money shall not be subject
to attachment by any creditor of Purchaser, another buyer or Seller or by the
holder of any lien against any portion of the Real Estate. The Earnest Money
shall be applied to the Total Purchase Price at Closing, unless otherwise
provided for herein.

      2.2 Purchaser acknowledges and agrees that this Sale Contract and
Purchaser’s obligations are not contingent upon Purchaser securing a mortgage
loan, or a commitment therefor, to finance Purchaser’s purchase of the Purchased
Units.

      2.3 The Gray Box Build-out Deposit shall be paid to Seller and may be used
by Seller to construct such improvements as may be necessary to create the Units
by converting space in the Condominium Development parking garage to space which
will be included in the Units and to put the Units in a gray box condition. The
Gray Box Build-out Deposit shall be nonrefundable unless Seller breaches its
obligations under this Sale Contract.

3

--------------------------------------------------------------------------------

Section 3

Construction and Selections

      3.1 The Total Purchase Price includes only the Purchased Units in their
“gray box” condition as more particularly set forth on Exhibit B-3 attached
hereto. Purchaser acknowledges that Purchaser will be required to provide all
other interior finish, interior walls, mechanical and electrical work, wiring,
plumbing and any and all other work Purchaser desires or is required to do in
order to finish the Purchased Units as Purchaser desires (collectively, the
“Build-out Work”). All such Build-out Work shall be done pursuant to detailed
plans and specifications (“Plans and Specifications”) developed by Purchaser and
its consultants and approved by Seller. Seller agrees to not unreasonably
withhold such approval. Seller shall not be responsible for any deficiencies of
the Plans and Specifications, and Seller’s approval shall not constitute a
warranty or representation that the Plans and Specifications are adequate, will
work with the Purchased Units or that no additional work will be required in
order to implement the Plans and Specifications. Seller’s sole responsibility to
Purchaser under this Sale Contract is to deliver the Purchased Units in their
“gray box” condition. The risk and costs associated to adapt the Purchased Units
to Purchaser’s Plans and Specifications are solely the Purchaser’s. Except as
provided in the Declaration, under no circumstances shall Purchaser be permitted
to change, modify or alter Common Elements of the Condominium Development,
including, without limitation, the building shell or common systems for areas
which serve the entire Condominium Development, including, but not limited to,
the chilled/heated water system, plumbing system and venting system. Purchaser’s
Plans and Specifications shall not interfere with any Units or Common Elements
located above or below the Purchased Units. On the Closing Date, Seller will
furnish to assign to Purchaser, without recourse, any and all manufacturer’s,
installer’s or supplier’s warranties covering the Personal Property.

      On or before the Closing Date, Purchaser and Seller, or one of Seller’s
affiliated companies, shall enter into an agreement pursuant to which Seller, or
its affiliate, will agree to perform the Build-out Work, such agreement to be
substantially in the form of Agreement Between Owner and Contractor, AIA
Document A114, as modified by the parties (“Construction Agreement”), a copy of
which is attached to this Sale Contract as Exhibit D, and by this reference made
a part hereof. Provided Seller or one of its affiliates is the contractor under
the Construction Agreement, the Build-out Work may commence at such time as
mutually agreed upon by Seller and Purchaser.

      3.2 The Purchased Units shall be constructed and completed in substantial
compliance with the (i) outline plans and specifications dated April 8, 2003
(the “Plans”) prepared by Saur & Associates (the “Architect”) which are
available for review and may be examined by Purchaser and are on file in the
office of Seller, (ii) the Specification Sheet attached hereto as Exhibit B-3,
(iii) the floor plan attached hereto as Exhibit B-2, and (iv) applicable
governmental codes and requirements. The Build-out Work of the Purchased Units
pursuant to the Plans and Specifications shall be conducted as provided for and
in compliance with Schedule 3.2 attached hereto, to the extent the same does not
conflict with the provisions of the Construction Agreement.

      3.3 No material modifications from the Plans or Specification Sheet shall
be made without Purchaser’s approval which shall not be unreasonably withheld,
conditioned or delayed. Purchaser shall respond to a request for such approval
within ten (10) business days after receipt of the request, and, if Purchaser
objects to such modification or substitution, Purchaser shall specify the
reasons therefor. Failure to respond within said period shall be deemed to
constitute Purchaser’s disapproval. In the event that Purchaser shall object to
a material modification, Purchaser and Seller shall immediately meet to discuss
an attempt to resolve Purchaser’s objections within thirty (30) days after
Purchaser’s notice of objection to Seller. In the event that Seller and
Purchaser, after using good faith efforts to resolve any objections, fail to
come to agreement within seven (7) days after expiration of said thirty (30) day
period, Purchaser, upon notice to Seller within five (5) days after expiration
of said seven (7) day period, shall have the right, to terminate this Sale
Contract and to receive a full refund of the Earnest Money and all other
deposits made by Purchaser. Purchaser acknowledges and agrees that the floor
plan attached hereto as Exhibit B-2 furnished Purchaser concurrently herewith
represents only a graphic approximation of the scale and dimensions designated
therein. The completed Units may vary from the floor plan and Plans, to an
extent consistent with normal trade custom, practice and tolerance within the
construction industry.

      3.4 The Purchased Units are two of a number of units constructed or to be
constructed in the Condominium Development according to a general plan and
design already determined, and this Sale Contract is a contract to purchase the
Purchased Units upon their completion and shall not be construed as a contract
to build the Purchased Units to the order of or at the direction of Purchaser,
except with respect to any changes in the Plans as to the Purchased Units made
by Purchaser and agreed to by Seller in writing or as described into this Sale
Contract. In order to control the overall design and appearance of the
Condominium Development, Seller reserves the right to select and modify the
exterior colors, landscaping and finished materials of the Common Elements,
provided the same do not adversely affect Purchaser or its ownership and
occupancy of the Purchased Units.

4

--------------------------------------------------------------------------------

      3.5 Within forty-five (45) days after the date of this Sale Contract,
Purchaser shall deliver to Seller three (3) sets of preliminary Plans and
Specifications. The Plans and Specifications shall cover all of the Build-out
Work, and shall otherwise be sufficient to enable Seller to make an informed
judgment about the nature, design and quality of construction and the
suitability of the design for the Purchased Units. Seller’s approval or
disapproval of the preliminary Plans and Specifications shall be communicated in
writing to Purchaser within thirty (30) days after Seller’s receipt of the same,
and disapproval shall be accompanied by specifications of the grounds for
disapproval. If Seller fails to approve or disapprove the preliminary Plans and
Specifications within such thirty (30) day period, Purchaser may, but shall have
no obligation to, at any time thereafter, send written notice to Seller
requesting Seller to approve or disapprove such Plans and Specifications.
Seller’s failure to disapprove, with specific grounds for such disapproval,
within ten (10) days after Seller’s receipt of Purchaser’s notice, shall be
deemed to constitute approval by Seller of Purchaser’s preliminary Plans and
Specifications. If Seller timely and reasonably disapproves any item or items of
Purchaser’s preliminary Plans and Specifications, Purchaser shall cause them to
be appropriately amended to reflect such changes as Seller may require and shall
resubmit within ten (10) days after such disapproval, the amended Plans and
Specifications to Seller for approval. Notwithstanding anything to the contrary
contained herein, Seller shall only have the right to disapprove of Purchaser’s
Plans and Specifications if such Plans and Specifications adversely affect the
exterior, structure or systems of the Condominium Development, or cannot be
implemented due to limitations on Seller’s ability to alter the Condominium
Development imposed by the Act or the Declaration; otherwise, Seller shall
approve of Purchaser’s Plans and Specifications.

      3.6 Prior to commencement of the Build-out Work, Purchaser shall prepare
final Plans and Specifications which shall conform in all material respects to
the preliminary Plans and Specifications. Such final Plans and Specifications
shall take into account any deviation between the Plans and the actual condition
of Purchased Unit as delivered at Closing and Seller shall not be responsible
for any increased costs or the need to modify the Plans and Specifications which
may result because the Purchased Unit or any systems running through the
Purchased Unit are not as shown on the Plans. The final Plans and Specifications
shall be submitted to Seller for approval prior to or at the same time they are
submitted to the City of Clayton for approval. The approval of the Seller will
not be unreasonably withheld. All Build-out Work shall be performed pursuant to
the approved final Plans and Specifications. Notwithstanding anything to the
contrary contained herein, Seller shall only have the right to disapprove of
Purchaser’s final Plans and Specifications if such final Plans and
Specifications adversely affect the exterior, structure or systems of the
Condominium Development, or cannot be implemented due to limitations on Seller’s
ability to alter the Condominium Development imposed by the Act or the
Declaration; otherwise, Seller shall approve of Purchaser’s final Plans and
Specifications.

      3.7 The Total Purchase Price includes, without additional cost to
Purchaser, completed streets, common elements, limited common elements, sanitary
sewers, water, gas, electricity and landscaping outside of the building, as
provided in the Plans as they may be modified pursuant to this Sale Contract.

      3.8 The terms of this Section 3 of the Sales Conditions are intended to be
complementary to the terms of the Construction Agreement. However, after
closing, to the extent of any inconsistency between Sales Conditions and the
Construction Agreement related to the Build-out Work, the terms of the
Construction Agreement shall control.

Section 4

Completion and Closing

      4.1 The Purchased Units shall be conclusively deemed substantially
complete (in its gray box condition) at such time as a certificate of
substantial completion is executed by Paul Turner of Stewart Schaberg & Turner
(the “Architect”) or any successor licensed architect selected by Seller and
approved by Purchaser (who, after such selection and approval is made known to
Purchaser shall be the “Architect” for all purposes hereunder) certifying that
the work required to be performed by Seller hereunder (i.e. the construction of
the Purchased Units in their gray box condition) has been substantially
completed. If the Purchased Units are substantially complete but certain details
or items remain incomplete, provided such incomplete details or items do not
adversely affect Purchaser’s ability to use and occupy the Purchased Units the
sale shall nevertheless close, but with a written list ("Punch List") of such
incomplete details or items and a Punch List Escrow (as hereinafter defined).
Purchaser and Seller shall sign the Punch List, and Seller or Seller’s affiliate
shall complete, at its cost, the details or items on the Punch List as quickly
as possible, but in no event later than ninety (90) days after Closing, subject
to weather, strikes, acts of God, or any other causes, similar or dissimilar,
beyond Seller's reasonable control. At Closing, an amount equal to 200% of the
costs of completing the Punch List shall be withheld by Escrowee from the
proceeds of sale (the “Punch List Escrow”) If Seller or Seller’s affiliate fails
to complete such details or items, then the Seller's sole liability for
completion of items or details shown on the Punch List is the forfeiture of the
Punch List Escrow to Purchaser. Any dispute between Purchaser and Seller
regarding construction matters (such as whether the Purchased Units are
substantially complete or the existence and/or adequate correction of Punch List
items) which Purchaser and Seller cannot resolve between themselves shall be
submitted to the Architect for resolution, whose decision shall be final and
binding on both parties and whose fees for rendering such decisions shall be
paid by the party against whom such decision is rendered. If any of the common
elements of the Condominium Development are not substantially completed prior to
Closing, Purchaser shall remain obligated to perform all of Purchaser’s
obligations under this Sale Contract as provided for herein, provided such
incomplete details or items do not adversely affect Purchaser’s ability to use
the Purchased Units, but Seller’s obligation to complete such common elements
shall survive Closing. The Purchased Units shall be delivered to Purchaser in
broom clean condition and with all window stickers removed. 

5

--------------------------------------------------------------------------------

      4.2 Upon substantial completion, which is estimated, but not guaranteed or
assumed to occur on or before February 1, 2008 (“Target Delivery Date”), Seller
shall notify Purchaser that the Purchased Units have been completed (or will be
completed prior to the Closing Date) and shall designate the date and time for
inspection of the Purchased Units and the date and time (“Closing Date”) for
closing of this transaction (“Closing”), provided that the Closing Date shall
not be less than five (5) days or more than ten (10) days following the date of
such notice. The Closing Date set forth in such notice shall supersede any other
dates set forth herein. In the event the Closing Date does not occur on or prior
to February 15, 2008, Purchaser shall have the sole and absolute right to delay
closing until February 29, 2008. Purchaser shall be entitled to possession of
the Purchased Units at Closing, subject to Seller’s right to enter the Purchased
Units as and when permitted by Purchaser to complete items set forth on the
Punch List. Prior to Closing, Purchaser shall have reasonable access to the
Purchased Units. Upon the Closing of the sale, Purchaser shall pay the balance
of the Total Purchase Price, subject to the Closing adjustments provided for
hereunder, and Closing charges, including, but not limited to, those for title
insurance, recording fees for the deed (all other recording fees to be borne by
Seller), one-half of escrow fees (the other half to be borne by Seller) and
insurance. Time is of the essence in this Contract. Closing shall take place at
the offices of Escrowee in Richmond Heights, Missouri.

      4.3 General taxes based on the latest available assessment and rate and
condominium assessments shall be prorated as of the date of Closing. Seller
shall furnish a general warranty deed, subject to rights-of-way of record, the
Declaration, the recorded plat of Maryland Walk, a Condominium, utility
easements of record, zoning regulations, general taxes for the then current year
and thereafter, not yet due and payable, special taxes or assessments becoming a
lien after execution of this Sale Contract, and those other items as may be set
forth on Schedule 4.3 attached as a part hereof (“Permitted Exceptions”). Title
shall be marketable in fact subject to the matters provided for herein. The
Purchased Units shall be conveyed free and clear of any mechanic's liens based
on Seller's work or the Build-out Work, if the same is being performed by Seller
or Seller’s affiliate, and Purchaser is not then in default under the
Construction Agreement or, at Purchaser’s option, Seller shall cause the title
insurance company insuring Purchaser's title to issue its policy insuring over
such mechanic's liens. If title is found to be imperfect and Seller cannot
perfect title within sixty (60) days after the date fixed for Closing, all
Earnest Money shall be returned to Purchaser, together with any interest accrued
thereon, and both parties shall be deemed released from any obligations or
liability hereunder. At Closing, Purchaser shall, in addition to the foregoing
amounts, pay a special fee equal to three (3) times the current monthly
assessment assessed by the Maryland Walk Condominium Association (the
“Association”) to fund operating and capital reserves for payment of common
expenses.

      4.4 If the Purchased Units are not separately assessed on the Closing
Date, general taxes shall be prorated based on the assessed valuation of the
Condominium Development, including the Real Estate and the share of the
Purchased Units in the common elements of the Condominium Development, as set
forth in the Declaration, with a final adjustment made once the separate
assessment is completed.

Section 5

Defaults

      5.1 If Purchaser shall fail to make any payments herein provided for when
due, or shall materially breach its obligations under the terms of this Sale
Contract and does not cure such failure within ten (10) days after Purchaser’s
receipt of notice thereof from Seller, or if such default cannot reasonably be
cured within ten (10) days, fails to commence such cure within ten (10) days and
fails to thereafter diligently prosecute said case to completion, Seller shall
retain the Gray Box Build-out Deposit, the Earnest Money, plus all accrued
interest thereon, and all other sums theretofore paid by Purchaser under this
Sale Contract or the Construction Agreement, as liquidated damage in full
settlement of all claims by Seller against Purchaser and as Seller’s sole and
exclusive remedy. If Seller materially breaches Seller’s obligations hereunder
and is thus in default and Seller fails to cure such default within ten (10)
days after Seller’s receipt of notice thereof from Purchaser, or if such default
cannot reasonably be cured within ten (10) days, fails to commence such cure
within ten (10) days and fails to thereafter diligently prosecute said case to
completion, Purchaser’s sole remedy shall be to either (i) terminate this Sale
Contract and receive a refund of the Earnest Money together with all interest
earned thereon, plus the Gray Box Build-out Deposit, or (ii) pursue any remedy
available at law or in equity, including, but not limited to specific
performance.

6

--------------------------------------------------------------------------------

Section 6

Warranties

      6.1 SELLER WARRANTS THAT THE PURCHASED UNITS AND THE COMMON ELEMENTS IN
THE CONDOMINIUM ARE SUITABLE FOR THE ORDINARY USES OF REAL ESTATE OF ITS TYPE
AND ANY IMPROVEMENTS MADE OR CONTRACTED FOR BY SELLER, OR MADE BY ANY PERSON
BEFORE THE CREATION OF THE CONDOMINIUM, SHALL BE: (I) FREE FROM DEFECTIVE
MATERIAL; AND (II) CONSTRUCTED IN ACCORDANCE WITH APPLICABLE LAW, ACCORDING TO
SOUND ENGINEERING AND CONSTRUCTION STANDARDS, AND IN A WORKMANLIKE MANNER. IN
ORDER TO MAKE ANY WARRANTY CLAIM AGAINST SELLER, PURCHASER MUST NOTIFY SELLER IN
WRITING WITHIN THE TWO YEAR PERIOD PROVIDED FOR IN SECTION 6.6 AS TO ANY DEFECTS
COVERED BY THESE WARRANTIES.

      6.2 THE WARRANTY DESCRIBED HEREIN SHALL BE IN LIEU OF ANY OTHER WARRANTY,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OF ANY OTHER OBLIGATION
ON THE PART OF SELLER. ALL OTHER WARRANTIES WITH RESPECT TO THE PURCHASED UNITS
SOLD HEREUNDER ARE HEREBY DISCLAIMED, TO THE EXTENT PERMITTED BY LAW, WHETHER
IMPLIED OR ARISING BY OPERATION OF LAW, COURSE OF DEALING, CUSTOM AND PRACTICE,
OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, HABITABILITY, MERCHANTABILITY, AND
FITNESS FOR PURPOSE. ANY OTHER PRESENTATIONS, STATEMENTS OR PROMISES MADE BY ANY
PERSON ARE UNAUTHORIZED AND ARE NOT BINDING UPON SELLER. THE WARRANTY DESCRIBED
HEREIN DOES NOT APPLY TO ANY MANUFACTURED ITEM SUCH AS APPLIANCES, FIXTURES,
EQUIPMENT, OR ANY OTHER ITEM WHICH IS COVERED BY A MANUFACTURER’S WARRANTY.

      6.3 THE PARTIES AGREE THAT THE PURCHASER’S SOLE AND EXCLUSIVE REMEDY
AGAINST THE SELLER SHALL BE FOR THE REPAIR OR REPLACEMENT OF DEFECTIVE PARTS OR
MATERIALS AS PROVIDED HEREIN. THE PURCHASER AGREES THAT NO OTHER REMEDY
(INCLUDING BUT NOT LIMITED TO INCIDENTAL OR CONSEQUENTIAL DAMAGES) SHALL BE
AVAILABLE TO PURCHASER.

      6.4 PURCHASER ACKNOWLEDGES THAT PURCHASER HAS READ AND UNDERSTOOD THIS
PROVISION, AND THAT PURCHASER UNDERSTANDS AND AGREES THAT, BY ENTERING INTO THIS
CONTRACT AND ACCEPTING THE BENEFITS OF ANY EXPRESS WARRANTIES INCORPORATED
HEREIN, PURCHASER HAS KNOWINGLY RELINQUISHED ANY AND ALL OTHER WARRANTIES OF ANY
KIND OR NATURE.

      6.5 AS TO THE PERSONAL PROPERTY AND AS TO ANY OTHER CONSUMER PRODUCT (AS
THAT TERM MAY BE DEFINED UNDER APPLICABLE FEDERAL AND STATE LAWS) WHICH MAY BE
CONTAINED IN THE PURCHASED UNITS, SELLER NEITHER MAKES NOR ADOPTS ANY WARRANTY
OF ANY NATURE REGARDING SUCH PERSONAL PROPERTY AND OTHER CONSUMER PRODUCTS AND
SPECIFICALLY EXCLUDES AND DISCLAIMS EXPRESS OR IMPLIED WARRANTIES OF ANY NATURE,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY FOR A PARTICULAR PURPOSE.

      6.6 THE UNIFORM CONDOMINIUM ACT OF MISSOURI (THE “ACT”), CHAPTER 448,
PROVIDES A SIX (6) YEAR STATUTE OF LIMITATIONS FOR THE FILING OF ANY ACTION
RESULTING FROM THE BREACH OF ANY WARRANTY REFERENCED ABOVE OR PRESCRIBED IN THE
ACT. PURCHASER AND SELLER MUTUALLY AGREE, HOWEVER, TO LIMIT THE PERIOD OF THE
STATUTE OF LIMITATIONS FROM SIX (6) YEARS TO TWO (2) YEARS AS PERMITTED BY
SECTION 448.4-116 OF THE ACT. ON OR BEFORE THE CLOSING DATE SELLER SHALL SIGN A
SEPARATE WRITING TO ACKNOWLEDGE THIS LIMITATION.

      6.7 ANY WARRANTY PERIOD PROVIDED FOR IN THIS CONTRACT SHALL COMMENCE ON
THE CLOSING DATE.

7

--------------------------------------------------------------------------------

Section 7

Purchaser's Right to Cancel;
Escrow of Earnest Money Deposit; Contingencies

      7.1 Within ten (10) days after Purchaser's receipt of the original Sales
Certificate referred to in Section 8.6 hereof, or within five (5) days after
execution of this Sale Contract, whichever is longer (but, in any event, before
conveyance of the Purchased Units to Purchaser), Purchaser may cancel this Sale
Contract. In the event that Purchaser elects to cancel this Sale Contract in
accordance with the immediately preceding sentence, Purchaser must deliver to
Seller a written notice of cancellation by hand or by certified or registered
U.S. Mail, return receipt requested, with a copy to Escrowee, U.S. Title
Guaranty Company, 7930 Clayton Road, Suite 200, St. Louis, MO 63117.

      7.2 In the event that Purchaser elects to cancel in accordance with
Section 7.1, the earnest money deposits, plus accrued interest thereon, will be
returned to Purchaser pursuant to Section 448.4-108 of the Act.

      7.3 Purchaser’s obligation to consummate the purchase provided for herein
shall be subject to the fulfillment, by satisfaction or waiver, of the following
contingencies on or before November 30, 2007 (the “Feasibility Period”):

          (a) Title and Survey. Purchaser shall order a commitment
(“Commitment”) for an ALTA owner’s policy of title insurance together with
copies of all exceptions listed on Schedule B of the Commitment from a title
company of its choosing (the “Title Company”). Purchaser’s obligations under
this Sale Contract are subject to Purchaser’s approval, in Purchaser’s
reasonable discretion, of (i) the Commitment reflecting good and marketable fee
simple title to the Purchased Units and all easements and other rights
benefiting the Purchased Units in a condition approved by Purchaser with such
coverage and including such endorsements as Purchaser may require, such
Commitment being in a form reasonably satisfactory to Purchaser, and (ii) a
survey (“Survey”) of the Purchased Units. If Purchaser orders a Survey,
Purchaser shall notify Seller of its approval or disapproval of the Commitment
and the Survey within the Feasibility Period. In the event that the Commitment
reveals any title matters which are not Permitted Exceptions and unsatisfactory
to Purchaser, in Purchaser’s reasonable discretion, or in the event on the
Survey obtained by Purchaser there are disclosed any encroachments, protrusions,
overlaps, or boundary line disputes, any easements or rights of way not of
record, any strips or gores or any other matters which are unsatisfactory to
Purchaser, in Purchaser’s reasonable discretion, Seller shall, upon written
request by Purchaser, use good faith efforts to remove such unsatisfactory title
matters as soon as practicable after receipt of Purchaser’s notice thereof
unless Seller gives Purchaser written notice that it declines to do so as
provided below. If Purchaser does not send written notice to Seller of its
objections to the Commitment and/or Survey within the Feasibility Period,
Purchaser shall be deemed to have waived any right to disapprove matters shown
on the Commitment and/or Survey and any such matters shown on the Commitment
and/or Survey not objected to shall be deemed an additional Permitted Exception,
and this Sale Contract shall continue in full force and effect. If Seller is
unable or unwilling to cure all matters objected to by Purchaser on or before
the date that is ten (10) days after the date Seller receives written notice of
Purchaser’s objections, Seller shall notify Purchaser of Seller’s inability or
unwillingness to cure such matters and Purchaser may at its option: (i) accept
the state of title subject to the defect, in which event said conditions and
exceptions shall be accepted for all purposes; or (ii) reject the state of
title, in which event this Sale Contract shall become null and void and of no
further force and effect, and the Earnest Money and interest thereon shall be
returned to Purchaser without further liability of either party to the other.
Purchaser shall have ten (10) days from the Seller’s written notification that
it will not cure or is unable to cure to determine which of (i) or (ii) above
Purchaser will elect. Notwithstanding the foregoing, if there is a defect of
title that is not a Permitted Exception or named on the Commitment or shown on
the Survey but which becomes known prior to Closing and which defect was not
caused by Purchaser, then said defect shall be deemed a title defect not
approved by Purchaser, and Seller and Purchaser agree to give prompt written
notice to the other upon learning of any such title defect. Upon receipt of
notice of a title defect, Seller shall, using its good faith and diligent
efforts, promptly and in good faith, attempt to cure such defect. If Seller is
unable to cure such defect by the date which is thirty (30) days after Seller
receives written notice of such defect, and such defect is a material defect,
Purchaser shall have the right, at its sole option, to terminate this Sale
Contract, and in the event of such termination, Purchaser shall be entitled to
receive a return of its Earnest Money and interest thereon.

8

--------------------------------------------------------------------------------

          (b) Zoning, Permits and Approvals. Purchaser shall have obtained from
all applicable federal, state, county, city, district, municipal and other
authorities all permits, ordinances, resolutions, licenses and approvals
including, without limitation, the obtaining of the proper zoning, use
classifications, special uses, architectural approvals and permits, and building
and sign permits, so as to permit, to the satisfaction of Purchaser, the
development and the use by Purchaser of the Purchased Units.

          (c) Regulatory Approval. Purchaser shall have obtained from the
appropriate banking authorities having regulatory jurisdiction over Purchaser,
including, but not limited to the Missouri Division of Finance and the Federal
Deposit Insurance Corporation, such authorization and approvals as may be
necessary to open and maintain the premises as a branch office and bank as
desired by Purchaser.

Seller agrees to cooperate fully with Purchaser in Purchaser’s attempt to
satisfy said contingencies, and in connection therewith, Seller agrees to
execute such documents as may be necessary for Purchaser to make applications
and obtain approvals or otherwise as is reasonably necessary for Purchaser to
satisfy the contingencies.

If Purchaser gives written notice to Seller on or before the expiration of the
Feasibility Period, as the same may be extended by mutual agreement of the
parties, that it desires to terminate this Sale Contract due to the inability of
Purchaser or Seller (where applicable) to satisfy or waive one or more of the
foregoing contingencies, then this Sale Contract shall be terminated and of no
further force or effect and the Earnest Money plus interest thereon shall be
returned to Purchaser without further act of Seller required. If Purchaser does
not give the foregoing written notice to Seller on or before the expiration of
the Feasibility Period, then Purchaser shall be deemed to have waived all of the
foregoing contingencies and this Sale Contract shall continue in full force and
effect.

Section 8

Miscellaneous

      8.1 If, after this Sale Contract is executed, but prior to Closing, the
Purchased Units or the Condominium Development is destroyed or substantially
damaged by fire, windstorm, or other casualty this Sale Contract shall be deemed
terminated unless Seller elects to effect restoration. If terminated, all sums
paid here under by Purchaser to Seller shall be returned to Purchaser and both
parties shall thereupon be relieved of all further obligations hereunder. If
Seller elects to affect restoration the Closing shall be extended accordingly.
Purchaser shall have no claim to any insurance proceeds and Seller shall be
entitled to all insurance proceeds. No title shall pass to Purchaser prior to
Closing of the sale of the Purchased Units.

      8.2 This Sale Contract may not be assigned by Purchaser except with the
prior written consent of the Seller, which consent may be withheld in Seller's
reasonable discretion. Notwithstanding anything to the contrary contained
herein, Purchaser may assign this Sale Contract to any entity controlled by or
under common control with Purchaser, without Seller’s prior written consent. Any
assignment of this Sale Contract by Purchaser shall not release Purchaser from
Purchaser's obligations under this Sale Contract and Purchaser shall remain
liable hereunder. This Sale Contract shall bind the heirs, legal
representatives, successors and assigns of the parties hereto.

      8.3 Seller reserves the right to all utility refunds (including, but not
limited to, gas, water and electric utilities) arising out of the development
and construction of the Condominium Development. On Closing, Purchaser shall
execute an appropriate assignment to Seller, on Seller's forms, of all such
refund rights, and said refund rights shall also be deemed reserved to Seller,
whether or not so assigned and whether or not reserved in the deed of conveyance
which conveys the Purchased Units to Purchaser.

      8.4 Unless otherwise specified herein with respect to specific notices,
notices, demands, requests or other communications required or which may be
given under this Contract shall be in writing, and delivered either personally,
or by certified or registered mail, or by nationally recognized overnight
courier such as Federal Express, UPS, etc., to the addresses indicated for each
party, or to such other address as designated by a party by similar notice to
the other party. Notice to any one Purchaser, if more than one, shall constitute
notice to all. Date of notice shall be the date of delivery in the case of
delivered notice or the date of posting in the mail in the case of mailed notice
or the next business day if delivered via overnight courier service.

9

--------------------------------------------------------------------------------

      8.5 Purchaser represents that Purchaser is not represented by a broker or
agent in this transaction and Purchaser agrees to defend, indemnify and hold
Seller harmless with respect to any claims, costs and expenses (including
attorney's fees) due to any claim made by a broker or agent arising out of
breach of this representation. Seller represents that Seller (is or is not)
represented by a broker or agent in this transaction and Seller agrees to
defend, indemnify and hold Purchaser harmless with respect to any claims, costs
and expenses (including attorney's fees) due to any claim made by a broker or
agent arising out of breach of this representation.

      8.6 Notwithstanding anything to the contrary contained herein, the parties
acknowledge and agree that this Sale Contract is subject to the provisions of
the Original Sales Certificate for Maryland Walk, A Condominium (“Original Sales
Certificate”), to be delivered to Purchaser in connection with this Sale
Contract.

      8.7 Whenever it is provided in this Sale Contract that days shall be
counted, the first day to be counted shall be the day following the date on
which the event causing the period to commence occurs. If the date for
performance of any act hereunder falls on a Saturday, Sunday or legal holiday,
then time for performance thereof shall be deemed extended to the next
successive business day.

      8.8 The provisions of Sections 3.5, 3.6, 4.1, 4.4, 6.1 through 6.6, 8.3,
8.5, 8.14 and Schedule 3.2 shall survive Closing.

      8.9 Purchaser and Seller confirm that disclosure of the licensee’s
relationship as shown on Attachment 1, if any, was made no later than the first
showing of the property or immediately upon the occurrence of a change to the
relationship.

      8.10 Purchaser acknowledges that the Purchased Units comprises a part of a
multistory condominium development and as such, the occupant of such Purchased
Units may encounter conditions inherent in multifamily living including but not
limited to the potential transmission of sound and odors encountered in
multifamily dwellings. Purchaser further acknowledges that construction on the
Condominium Development may be on-going after Closing. As with any new
development project, such construction may cause inconveniences to residents.

      8.11 The Seller and Purchaser intend to modify the configuration of the
Commercial Unit A and Commercial Unit B from the configuration shown on Exhibit
B-1 to the configuration shown on Exhibit B-2. Such reconfiguration includes,
among other things, expansion of the Commercial Unit A and Commercial Unit B by
conversion of certain parking spaces to part of the Commercial Unit A and
Commercial Unit B. This Sale Contract and the parties’ obligations hereunder are
contingent upon, on or prior to the Closing Date, Seller’s execution and
recording of such amendment(s) to the Declaration and the Plat as may be
necessary to establish the contemplated modifications to the Purchased Units as
a unit in the Condominium Development, which said amendment shall be in
substantially the form of Exhibit C attached hereto and incorporated herein.

      8.12 Until the election of the Board of Managers (as defined in the
Declaration), the Seller appointed Board shall have the right to enter into
contracts or leases with independent contractors, at reasonably competitive
rates for such periods of time and upon such terms as Seller shall determine, to
provide the Condominium with any necessary or convenient services, including,
but not limited to, landscaping service, trash and snow removal service, cable
television service, security service and the services of a managing agent.
Purchaser specifically waives any right granted by the Act to terminate such
contracts or to vote to terminate any such contracts provided they are
commercially reasonable and not outside of those contemplated by the initial
budget. Seller has entered or will later enter into bona-fide contracts with
non-related parties, from time to time, the terms of which contracts shall not
exceed one year after the election of the Board of Managers. If Seller pays for
any services on behalf of the Association or advances any funds to the
Association for such purposes, Seller shall be entitled to be reimbursed for
such amounts by the Association.

      8.13 For the purpose of completing the construction and sales promotion of
the units in the Condominium, Seller and its agents are hereby given full right
and authority to place and maintain on, in or about the Condominium model
residences, sales offices, construction offices, signs and lighting related to
said sales promotion and construction purposes, for such period of time, at such
locations and in such forms as shall be determined by Seller in its sole and
absolute discretion, provided the same do not interrupt or materially
inconvenience Purchaser’s use or occupation of the Purchased Units. Seller, its
agents and prospective condominium purchasers, are also hereby given, for
construction and sales promotional purposes, the right of entry upon and ingress
and egress to and from the Condominium (excluding the Units after Closing).
Seller may enter into leases for unsold Units upon such terms and conditions as
Seller may elect.

      8.14 In connection with any litigation arising out of this Sale Contract,
the prevailing party shall be entitled to recover all costs incurred, including
reasonable attorneys fees.

10

--------------------------------------------------------------------------------

Section 9

Disclosures

      9.1 Purchaser acknowledges the following:

          (a) The Association budget provided to Purchaser is based on estimated
expenses only and may increase or decrease when the actual expenses of the
Association become known.

          (b) No representations are made regarding the zoning of adjacent
property, or that the category to which adjacent property is zoned may not
change in the future.

          (c) No representations are made regarding which schools may now or in
the future serve the Purchased Units.

          (d) Since in every neighborhood, there are conditions which different
purchasers may find objectionable, Purchaser acknowledges that there may be
conditions outside of the Condominium property which Purchaser finds
objectionable and that it shall be the sole responsibility of Purchaser to
become acquainted with neighborhood conditions which could affect the Purchased
Units.

          (e) No representations are made that the Purchased Units are or will
be soundproof or that sound may not be transmitted from one Unit to another.

          (f) The Condominium floor plans and the dimensions and square footage
calculations shown thereon are only approximations. Any Purchased Unit Owner who
is concerned about any representations regarding the floor plans should do
his/her own investigation as to the dimensions, measurements and square footage
of his/her purchased Unit.

Section 10

Exhibits

      10.1 The following Exhibits, Schedules and Attachments are attached to
this Sale Contract and are incorporated herein and made a part hereof:

Attachment 1    -                Broker Disclosure  Exhibit A    -    Legal
Description of Real Estate  Exhibit B-1    -    Floor Plan of Purchased Units as
Currently Configured  Exhibit B-2    -    Floor Plan of Purchased Units as
Modified Pursuant to Sale Contract  Exhibit B-3    -    Gray Box Specification
Sheet  Exhibit C    -    Form of Declaration Amendment/Plat Amendment  Exhibit
D    -    Form Construction Contract  Other Exhibits    -                 
Schedule 3.2    -    Construction Requirements  Schedule 4.3    -    Permitted
Exceptions 


11

--------------------------------------------------------------------------------